


110 HR 4200 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4200
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Towns (for
			 himself, Mr. Davis of Illinois,
			 Mr. Wynn, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for medical research related to developing qualified infectious
		  disease products.
	
	
		1.Tax credit for medical
			 research related to developing qualified infectious disease products
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45O.Credit for
				medical research related to developing qualified infectious disease
				products
						(a)General
				ruleFor purposes of section 38, the infectious disease research
				credit determined under this section for the taxable year is an amount equal to
				50 percent of the qualified infectious disease research expenses for the
				taxable year.
						(b)Qualified
				infectious disease research expensesFor purposes of this
				section—
							(1)Qualified
				infectious disease research expensesExcept as otherwise provided in this
				subsection, the term qualified infectious disease research
				expenses means the amounts which are paid or incurred by the taxpayer
				during the taxable year with respect to any research and development of any
				qualified infectious disease product which would be described in subsection (b)
				of section 41 if such subsection were applied with the modifications set forth
				in paragraph (2).
							(2)Modifications;
				increased incentive for contract research paymentsFor purposes
				of paragraph (1), subsection (b) of section 41 shall be applied—
								(A)by substituting
				qualified infectious disease research for qualified
				research each place it appears in paragraphs (2) and (3) of such
				subsection, and
								(B)by substituting
				100 percent for 65 percent in paragraph (3)(A) of
				such subsection.
								(3)Exclusion for
				amounts funded by grants, etcThe term qualified infectious
				disease research expenses shall not include any amount to the extent
				such amount is funded by any grant, contract, or otherwise by another person
				(or any governmental entity).
							(4)Qualified
				infectious disease researchThe term qualified infectious disease
				research means qualified research (as defined in section 41(d)) which
				relates to the development of a qualified infectious disease product, except
				that qualified infectious disease research shall include expenses related to
				re-formulating existing qualified infectious disease products.
							(5)Qualified
				infectious disease product
								(A)In
				generalThe term qualified infectious disease
				product means any antibiotic drug, antiviral, diagnostic test,
				biological product, or vaccine that is developed for the purpose of treating,
				detecting, preventing, or identifying a qualifying pathogen.
								(B)Qualifying
				antibiotic drug and antiviral formulationsTo qualify as a
				qualified infectious disease product under subparagraph (A), any antibiotic
				drug or antiviral shall be in a formulation for which the Secretary of Health
				and Human Services, after consulting with infectious diseases clinicians and
				appropriate professional associations, has determined there is a significant
				medical need.
								(6)Other
				definitions
								(A)Antibiotic
				drugThe term antibiotic drug has the meaning given
				to that term in section 201 of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 321).
								(B)AntiviralThe
				term antiviral means a drug or biological product intended for
				human use that impedes the reproduction of a virus.
								(C)Biological
				productThe term biological product has the meaning
				given to that term in section 351 of the Public Health Service Act (42 U.S.C.
				262).
								(D)DeviceThe
				term device has the meaning given to that term in section 201 of
				the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
								(E)Diagnostic
				testThe term
				diagnostic test means a device or product used to detect the
				presence, concentration, or characteristics of an infectious human
				disease.
								(F)DrugThe
				term drug has the meaning given to that term in section 201 of the
				Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
								(G)Qualifying
				pathogenThe term qualifying pathogen means—
									(i)methicillin-resistant
				staphylococcus aureus,
									(ii)life-threatening gram negative bacteria,
				such as Escherichia coli (E. coli), Acinetobacter, Klebsiella species, and
				Pseudomonas aeruginosa,
									(iii)extensively drug resistant tuberculosis
				(XDR–TB), or
									(iv)any other infectious pathogen identified
				for purposes of this section by the Secretary of Health and Human Services, in
				concurrence with infectious disease clinicians and appropriate professional
				associations, as a significant threat to public health because of drug
				resistance or other factors (or likely to become such a threat).
									(H)VaccineThe
				term vaccine means a vaccine intended for human use.
								(c)Coordination
				with credit for increasing research expenditures
							(1)In
				generalExcept as provided in
				paragraph (2), any qualified infectious disease research expenses for a taxable
				year to which an election under this section applies shall not be taken into
				account for purposes of determining the credit allowable under section 41 for
				such taxable year.
							(2)Expenses
				included in determining base period research expensesAny
				qualified infectious disease research expenses for any taxable year which are
				qualified research expenses (within the meaning of section 41(b)) shall be
				taken into account in determining base period research expenses for purposes of
				applying section 41 to subsequent taxable years.
							(d)Special
				rules
							(1)Certain rules
				made applicableRules similar to the rules of paragraphs (1) and
				(2) of section 41(f) shall apply for purposes of this section.
							(2)Coordination
				with credit for clinical testing expenses for certain drugs for rare
				diseasesAny qualified infectious disease research expenses for a
				taxable year to which an election under this section applies shall not be taken
				into account for purposes of determining the credit allowable under section 45C
				for such taxable year.
							(3)ElectionThis
				section shall apply to any taxpayer for any taxable year only if such taxpayer
				elects (at such time and in such manner as the Secretary may by regulations
				prescribe) to have this section apply for such taxable year.
							(e)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2012.
						.
			(b)Inclusion in
			 general business creditSection 38(b) of the Internal Revenue
			 Code of 1986 is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(32)the infectious
				disease research credit determined under section
				45O.
					.
			(c)Denial of double
			 benefitSection 280C of the Internal Revenue Code of 1986
			 (relating to certain expenses for which credits are allowable) is amended by
			 adding at the end the following new subsection:
				
					(f)Credit for
				qualified infectious disease research expenses
						(1)In
				generalNo deduction shall be allowed for that portion of the
				qualified infectious disease research expenses (as defined in section 45O(b))
				otherwise allowable as a deduction for the taxable year which is equal to the
				amount of the credit determined for such taxable year under section
				45O(a).
						(2)Certain rules to
				applyRules similar to the rules of paragraphs (2), (3), and (4)
				of subsection (c) shall apply for purposes of this
				subsection.
						.
			(d)Deduction for
			 unused portion of creditSection 196(c) of the Internal Revenue
			 Code of 1986 (defining qualified business credits) is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(14)the infectious
				disease research credit determined under section 45O(a) (other than such credit
				determined under the rules of section
				280C(e)(2)).
					.
			(e)Technical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45O. Credit for medical research related to developing
				qualified infectious disease
				products.
					
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
